DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUME et al. (US 2006/0117800) in view of MOLODOW (US 5,516,281).
Kume teaches a method of forming an optical fiber preform comprising igniting a burner having a fume tube assembly (see figures 2 and 3) to produce a first spray of silicon dioxide particles (para. 0020); depositing the silicon dioxide particles on a core cane (2) to produce a soot blank; and adjusting an effective diameter of an aperture of the fume tube assembly to produce a second spray of the silicon dioxide particles (para. 0037).
Kume is silent to the spray size.
Molodow teaches a method of forming an optical fiber preform. Molodow teaches that the size of spray are determined in part by the length, focus, and diameter of jets; and the length, shape, and cross section of housing; and the size and shape of exit (col. 7 lines 43-50). Therefore it would have been obvious to one of ordinary skill in the art that changing the diameter of an aperture of Kume would result in a different sized flame spray. Since there exists only two options for change in spray size: either the size increases or the size decreases; it would have been obvious to one of ordinary skill in the art to modify the diameter of Kume so that the second spray size is larger than the first spray size.  
Regarding claim 2, Kume teaches the step of adjusting the effective diameter of the aperture is performed while depositing the silicon dioxide particles (para. 0037).  
Regarding claim 3, Kume teaches emitting a gas proximate the fume tube assembly (27 in figure 3).  
Regarding claim 4, Kume teaches increasing a flow rate of the emitted gas after adjusting the effective diameter of the aperture (para. 0037).  
Regarding claim 5, Kume teaches adjusting the effective diameter of the aperture of the fume tube assembly further comprises the step of: moving a second fume tube within a first fume tube (para. 0015, figure 3).  
Regarding claim 7, although Kume is silent to moving a second fume tube and a third fume tube within a first fume tube, it would have been obvious to one of ordinary skill in that adding a third fume tube would be simple duplication of parts. See MPEP 2144.04 VI B.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KUME et al. (US 2006/0117800) in view of MOLODOW (US 5,516,281) as applied to claim 5 above, and further in view of RUPPERT et al. (US 5,788,730).
Kume as modified by Molodow teaches a method of forming an optical fiber preform. Kume teaches moving a second tube relative to a first tube (see figure 3). Kume is silent to the fume tube having a tapered region.
Ruppert teaches a method of forming an optical fiber preform with a burner. Ruppert teaches that the burner has plurality of tubes with a tapered region (10, 16, 14). It would have been obvious to one of ordinary skill in the art to modify the first and second tubes of Kume to have the tapered shape of Ruppert because Ruppert teaches that this makes it easier to control the deposition of the soot particles and easier to achieve a desired density profile (col. 4 lines 45-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/Primary Examiner, Art Unit 1741